Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,568,776. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-20 are contained within or made obvious by claims 1- 19 of U.S. Patent No. 10,568,776.
In particular, claims 1-19 of U.S. Patent No. 10,568,776 recite a method for assembling elastic laminates comprising: providing a first substrate and a second substrate, the first substrate and the second substrate each comprising a first surface and an opposing second surface, and defining a width in a cross direction; advancing an elastic film to a spreader mechanism, the elastic film comprising a first edge and a second edge separated from the first edge in the cross direction by a central region; stretching the elastic film at the spreader mechanism in the cross direction to a first elongation; consolidating the elastic film to a second elongation in the cross direction, wherein the second the elongation is less than the first elongation, and wherein the elastic film remains stretched in the cross direction at the second elongation; and ultrasonically bonding the first substrate together with the second substrate with the elastic film positioned between the first substrate and the second substrate.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,959,887. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-20 are contained within or made obvious by claims 1- 17 of U.S. Patent No. 10,959,887.
In particular, claims 1-17 of U.S. Patent No. 10,959,887 recite a method for assembling elastic laminates, the method comprising steps of: providing a first substrate and a second substrate, the first substrate and the second substrate, each having a width in a cross direction; advancing an elastic material to a spreader mechanism, the elastic material comprising a first edge and a second edge separated from the first edge in the cross direction by a central region; activating the elastic material by stretching the elastic material in a machine direction and/or cross direction at the spreader mechanism to a first elongation; consolidating the elastic material to a second elongation, and ultrasonically bonding the first substrate together with the second substrate with the elastic material in the second elongation positioned between the first substrate and the second substrate.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in a method for assembling elastic laminates, the prior art does not teach or make obvious the concept of providing an activated elastic material; elongating the activated elastic material using a spreader mechanism; and ultrasonically bonding the first substrate together with the second substrate with the elongated activated elastic material positioned between the first substrate and the second substrate in the manner claimed by the applicant.
Regarding claim 18, in a method for assembling elastic laminates, the prior art does not teach or make obvious the concept of providing an activated elastic film; wrapping the first surface of the first substrate onto an outer circumferential surface of an anvil, wherein the anvil comprises a vacuum source; positioning the activated elastic film in contact with the second surface of the first substrate on the anvil; advancing the second substrate to position the first surface of the second substrate in contact with the activated elastic film and the second surface of the first substrate on the anvil; and ultrasonically bonding the first substrate together with the second substrate with the elongated activated elastic film positioned between the first substrate and the second substrate in the manner claimed by the applicant.

Claims 1-20 would be patentable if applicant files proper terminal disclaimers to overcome the double patenting rejections described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745